Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 are pending.  Claims 1-17 are examined on the merits.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, and 7-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et al (CN 103720877 B).  
Li et al teach the invention discloses a traditional Chinese medicinal preparation for treating chronic ulcerative colitis (thus treating an inflammation disease, it is the inherent mechanism by inhibiting one or more inflammatory cytokines selected from IL-1beta, etc. in claim 2, thus claims 1 and 2 are met). The chronic ulcerative colitis belongs to the field of diarrhoea diseases in traditional Chinese medicine, is mainly located in intestinal tracts, and is stagnated in intestine due to spleen and stomach deficiency and internal damp heat, and blood network vessels are burnt by stagnation of qi and blood, or corrosion is transformed into pus. According to the traditional Chinese preparation, traditional Chinese medicines silverweed cinquefoil root, king pedicularis root, ventilago leiocarpa benth, lousewort root, thalictrum squarrosum (thus the claimed plant material, thus aboveground, thus an effective amount), microcos paniculata, hairy willowweed herb and common alstonia bark leaf are selected and decocted with water to obtain a decoction (thus by the drug manufacturing room of the hospital. Clinical tests prove that the total effective rate of the traditional Chinese medicinal preparation is 94.0 percent, the curative effect is remarkably superior to that of the control group (thus extract of water, thus claims 4 and 5 are met; thus administering to a subject, it is inherent that the claimed plant material is going to perform the claim designated function, which is to prevent an autoimmune skin disease such as psoriasis by reducing skin moisture loss, etc. in claim 8, thus claims 3, 7 and 8 are met, thus a health function food, thus a pharmaceutical composition, thus a functional cosmetic composition, thus claims 9-17 are met), and the side effect is small.
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al as applied to claims 1-5, and 7-17 above.
The teachings Li et al are set forth above and applied as before.
The teachings Li et al do not specifically teach an ethanol extract of the plant material.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either the water extract of the plant material or ethanol extract of the plant material since it is well known in the art that water and ethanol are used interchangeable in the art as solvents to extract plant materials. Determining an appropriate solvent is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655